Appeal from a judgment of the Supreme Court, Erie County (M. William Boiler, A.J.), rendered July 21, 2011. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). We agree with defendant that the oral and written waivers of his right to appeal from his conviction of that crime do not encompass his challenge to the severity of his sentence and thus do not foreclose our review of that challenge (see People v Maracle, 19 NY3d 925, 927-928 [2012]). We nevertheless conclude that the sentence is not unduly harsh or severe. Present — Smith, J.P, Fahey, Lindley, Valentino and Whalen, JJ.